Citation Nr: 0602382	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.	Entitlement to service connection for a back disability.  

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from April to October 1972 and 
from May 1973 to February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action by the RO 
that denied service connection for hypertension, diabetes 
mellitus, and a back disability.  The veteran was scheduled 
to appear and give testimony at a hearing before a Veterans' 
Law Judge at the RO in September 2005, but the veteran 
cancelled the hearing.  The case is now before the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1.	Hypertension was not manifested during service or for 
many years thereafter and the veteran's currently 
diagnosed hypertension is unrelated to service.  

2.	The veteran did not serve in Vietnam and the record does 
not otherwise establish that he was exposed to Agent 
Orange during service.  

3.	Diabetes mellitus was not manifested during service or 
for many years thereafter and the veteran's currently 
diagnosed diabetes mellitus is unrelated to service.  

4.	The veteran's inservice episode of back pain was acute 
and transitory and resolved without residuals: the 
veteran's current back complaints had their onset many 
years after service and are unrelated thereto.  




CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated during 
service, nor may its incurrence be so presumed. 38 
U.S.C.A. 38 U.S.C.A. §§ 1101, 1110,1112, 1113, 1131, 
1137(West 2002): 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)  

2.	Diabetes mellitus was not incurred in or aggravated 
during service, nor may it incurrence be so presumed. 38 
U.S.C.A. 38 U.S.C.A. §§ 1101, 1110,1112, 1113, 1131, 
1137(West 2002): 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)  

3.	The veteran's back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well- 
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in November 2003, VA informed the appellant 
of evidence needed to substantiate his current claims. This 
letter together with information in the statement of the case 
and supplemental statements of the case told him what the 
evidence needed to show to prevail on the merits of the 
issues currently before us.  The letter also informed him of 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter also 
essentially told him to send any relevant evidence in his 
possession.

In Pelegrini, the majority also found that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
However, the Court's remedy was remand so that the notice 
could be provided. Id., at 120, 122-4. The Court went on to 
say, however, "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision." Id., at 120. 
The veteran received that remedy when the RO provided the 
veteran with a notice letter in November 2003.

In any event, the veteran in this case was not prejudiced by 
the delayed notice. If he had submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication. The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication. 38 C.F.R. § 
3.156(b) (2004) (new and material evidence received prior to 
the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Moreover, it does not appear that any evidence relevant to 
the veteran's claim is available, but not yet associated with 
the claims folder.  It is noted in this regard that the 
November 2003 letter specifically requested that the veteran 
provide details regarding his claim of exposure to Agent 
Orange so that theVA could evaluate this aspect of the 
veteran's claim for service connection for diabetes, but the 
veteran never responded to that request.  Otherwise the 
current record is sufficiently complete to support an 
adequate adjudication of the issues currently before the 
Board on appeal.  Accordingly, the Board will adjudicate the 
veteran's claims on the evidence now of record.

I.  Factual Background.

The veteran's service medical records contain no findings, 
complaints, or diagnoses indicative of hypertension or 
diabetes mellitus.  These records do show that the veteran 
was seen in August 1973 with complaints of back pain while 
breathing.  No findings or diagnosis pertaining to the 
veteran's back was noted at that time.  On the veteran's 
November 1982 examination prior to service discharge, no 
pertinent abnormalities were noted on clinical evaluation.  
Laboratory studies were negative for sugar.  The veteran's 
bloods pressure was recorded as 130/90.  

On a May 1983 VA medical examination the veteran's blood 
pressure was recorded as 110/70 and 120/80.  Laboratory 
testing revealed glucose to be within normal limits.  A 
musculoskeletal evaluation revealed no complaints or findings 
of a back disorder.  

VA clinical records reflect outpatient treatment in early 
1996 for complaints of low back pain.  During a VA 
hospitalization in February and March 1995 for disorders not 
now at issue, urinalysis was reported to be normal.  VA 
clinical records reflect treatment in the early 2000s for 
hypertension, low back pain, and diabetes.  An on the job 
back injury in 2001 was reported.  

In an April 2003 statement a private physician reported 
treating the veteran for residuals of a low back injury 
sustained in December 2001.  It was said that the veteran 
slipped and fell while moving plywood on the job.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110, 1131. Service 
connection may be granted for disability diagnosed after 
service if the evidence indicates that it had its onset 
during service. 38 C.F.R. § 3.303(d) (2004). Hypertension, 
diabetes mellitus and degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101,1112, 1113, 1137(West 
2002): 38 C.F.R. §§ 3.307, 3.309 (2003).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307(a)(6). Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e). Service connection for residuals of Agent 
Orange exposure also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure. See Combee v. Brown, 34 F. 3d 1039, 1044 
(Fed. Cir. 1994).

In regard to the veteran's claim for service connection for a 
back disability, the Board notes that the veteran was seen on 
one occasion during service for complaints of back pain.  
However, no back pathology was reported at that time or 
during the remainder of the veteran's service.  The first 
clinical evidence of any post service back disability dates 
from the late 1990s, more than 10 years after service 
discharge and there is no competent evidence relating the 
veteran's post service back complaints to service.  Since 
that is the case, service connection for a back disability 
must be denied.  

The Veteran's service medical records contain no findings or 
diagnosis of hypertension.  Although the veteran's blood 
pressure was recorded as 130/90 at the time of his 
examination prior to service discharge, this mildly elevated 
reading was followed by readings in the normal range at he 
time of his post service VA medical examination conducted a 
few months later in May 1983.  The record fails to reveal any 
findings or diagnosis of hypertension until the early 2000s, 
more than 15 years post service.  Moreover, there is no 
competent evidence of any relationship between the veteran's 
currently diagnosed hypertension and service.  Since that is 
the case, service connection for hypertension must be denied.  

The veteran's service medical records also contain no 
findings or diagnosis of diabetes mellitus and there is no 
clinical evidence of this disability until the early 2000s, 
more than 15 years post service.  Moreover, there is no 
competent evidence of any relationship between the veteran's 
currently diagnosed diabetes and service.  

The Board notes the veteran's assertion that his recently 
diagnosed diabetes developed due to his exposure to Agent 
Orange while serving as a warehouseman in Korea during his 
military service in the Air Force.  It is also noted that the 
current record indicates service in the US Air Force with a 
military occupational specialty of material facilities 
specialist, as well as a tour of duty in Korea from March 
1981 to May 1982.  However, as noted earlier, in November 
2003 the VA requested that the veteran submit detailed 
information regarding his claimed exposure to Agent Orange 
while in Korea in order to further investigate this 
contention.  The veteran never responded to this request and 
consequently the VA is not able to establish that the veteran 
was exposed to Agent Orange while stationed in Korea.  Since 
the veteran's exposure to Agent Orange has not been 
established, service connection for diabetes as a residual of 
exposure to Agent Orange must also be denied.   


ORDER

Service connection for hypertension is denied.  

Service connection for a back disability is denied.  

Service connection for diabetes mellitus, claimed as 
secondary to exposure to Agent Orange, is denied.





____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


